Citation Nr: 1029703	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
neck injury.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a compression 
fracture at T12.

3.  Entitlement to a compensable rating for blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Veteran provided testimony during a hearing at the RO before 
the undersigned in June 2009.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the claims of 
service connection for a neck injury and a compression fracture 
at T12.  However, for the reasons addressed in the REMAND portion 
of the decision below the Board finds that further development is 
required with respect to the underlying service connection 
claims, as well as the blepharitis claim.  Accordingly, these 
claims will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was originally denied for a back and neck 
condition, to include a compression fracture at T12, by a July 
1972 rating decision on the basis that there was no evidence of 
neck or back injury in service and the disorders were not 
aggravated by active service.  The Veteran was informed of this 
decision, including his right to appeal, and did not appeal.

2.  A July 1989 rating decision found that new and material 
evidence was not received to reopen claims of service connection 
for residuals of a neck injury and compression fracture at T12.  
The Veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  The evidence received since the last prior denial of service 
connection for neck injury residuals and compression fracture at 
T12 was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate these 
claims, is not cumulative nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The July 1972 and July 1989 rating decisions are final and, 
new and material evidence having been received, the claim of 
entitlement to service connection for residuals of a neck injury 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

2.  The July 1972 and July 1989 rating decisions are final and, 
new and material evidence having been received, the claim of 
entitlement to service connection for a compression fracture at 
T12 is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that, for the reasons detailed below, 
it finds that new and material evidence has been received to 
reopen the Veteran's claims of service connection for neck injury 
residuals and a compression fracture at T12.  Therefore, no 
further discussion of the VCAA is warranted regarding this aspect 
of his appeal as any deficiency has been rendered moot.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

Historically, service connection was originally denied for a back 
and neck condition, to include a compression fracture at T12, by 
a July 1972 rating decision.  The Veteran was notified of this 
determination and his appellate rights.  He did not appeal and 
the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The evidence considered by the RO in its July 1972 decision 
includes the Veteran's service treatment records, as well as a 
June 1972 VA medical examination.  In pertinent part, at the time 
of his January 1969 pre-induction examination, the Veteran 
reported a history of a compression fracture at T11 and 12, 
subluxation of C3 and C4 with fracture of C3 in August 1965.  The 
physician's comments section notes various findings as to this 
history, and that his spine was ultimately found to be normal 
with full range of motion, negative straight leg raise (SLR), and 
negative neurologic impairment.  He was subsequently treated for 
neck and back complaints, to include as documented by service 
treatment records dated in June 1971, November 1971 and February 
1972.  In pertinent part, the Veteran complained of increased 
pain/discomfort while in service.  Nevertheless, his spine was 
again evaluated as normal on his February 1972 expiration of term 
of service examination.  

Post service, the subsequent June 1972 VA medical examination 
includes diagnoses of residuals of neck injury; and old 
compression fracture, superior plate, T12.

The July 1972 rating decision found, in pertinent part, that 
there was no trauma to the Veteran's back or neck while in 
service; and that sound medical judgment dictated that these 
conditions did not exceed normal progression and were not 
aggravated by service.

Thereafter, a July 1989 rating decision found that new and 
material evidence was not been received to reopen claims for 
service connection for residuals of a neck injury and compression 
fracture at T12.  The Veteran was informed this decision, 
including his right to appeal, and he did not appeal.  
Consequently, this decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The evidence added to the record at the time of the subsequent 
July 1989 rating decision includes statements from the Veteran 
and post-service medical records dated in 1988.  In essence, the 
Veteran contended that he was currently experiencing 
numbness/neurologic impairment due to his neck condition.  These 
contentions were supported by the additional medical records.  
However, the July 1989 rating decision concluded that this did 
not constitute new and material evidence sufficient to reopen the 
previously denied claims.  The Veteran did not timely appeal that 
determination and it became final. 

An application to reopen the Veteran's previously denied claims 
was received by the RO in April 2007.  The evidence added to the 
record since the time of the last prior denial, in July 1989, 
includes additional post-service medical records dated through 
2007, and the Veteran's oral and written statements in support of 
his claim.  

In pertinent part, the Veteran contended that his preexisting 
disabilities of the neck and a compression fracture at T12 were 
aggravated while on active duty, and he detailed specific 
injuries and problems during service in support thereof.  See, 
e.g., Transcript pp. 2-11.  He also maintained that his 
symptomatology increased in severity during service.

The Board must note that the Veteran did not provide more than 
general, almost cursory, contentions in support of his service 
connection claims at the time of the prior denials.  Here, he has 
provided rather extensive and specific details which were not 
made at the time of the prior denials.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
previously held that evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether new 
and material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, 
the Board must accept the Veteran's account of in-service 
injuries to his neck and thoracic spine, and increased 
symptomatology since that time, as true for the purpose of 
determining whether new and material evidence has been received.

Based on the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
neck injury residuals and a compression fracture at T12 was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate these claims, is not 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial, and raises a reasonable possibility 
of substantiating these claims.  Therefore, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a), and 
the claims are reopened.

Adjudication of the claims does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claims for 
service connection for neck injury residuals and a compression 
fracture at T12. and will issue a final decision once that 
development is complete, if the case is ultimately returned to 
the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a neck injury, 
is reopened.  To this extent only, the benefit sought on appeal 
is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for a compression fracture at 
T12 is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

As detailed above, the Veteran indicated that, prior to entering 
active service, he was hospitalized in August 1965 for treatment 
of injuries incurred in a motor vehicle accident.  According to 
the service treatment records, and his written and oral 
statements, the Veteran was initially treated at the Windham 
Hospital in Windham, Minnesota, then transported to Renville 
County Hospital in Olivia, Minnesota, for several weeks of 
hospitalization, and was treated by Dr. James Cosgriff, Jr., in 
Olivia, Minnesota (address noted in claims file).  Efforts should 
be made to obtain these private medical records.

The Veteran's service treatment records confirm that he was 
treated on active duty for problems associated with his neck and 
compression fracture at T12, and he has contended that his 
problems increased in severity during service.  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear 
and unmistakable evidence that any currently diagnosed neck 
disorder and compression fracture at T12 preexisted the 
appellant's entry into active military service in September 1969 
and was not aggravated by service.  See e.g., Grantham v. Brown, 
8 Vet. App. 228, 235 (1995).

Therefore, the Board finds that such an examination is necessary 
for a full and fair resolution of these claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for a compensable evaluation 
for blepharitis, the Board notes that this service-connected 
disability is evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.79, Diagnostic Code 6099-6018 (2009).  The 
hyphenated diagnostic code assigned by the RO is meant to 
evaluate the Veteran's blepharitis as analogous to chronic 
conjunctivitis.  38 C.F.R. § 4.27.  To that end, a 10 percent 
evaluation under Diagnostic Code 6018, the highest evaluation 
available, is warranted when there is active pathology (with 
objective findings such as red, thick conjunctivae, mucous 
secretion, etc.).  

In this case, the Veteran was accorded a VA medical examination 
in June 2007 at which he complained his upper eyelids were sore 
in the evening and swollen more when around "wood dust."  It 
was also noted that they got red and swollen with some visual 
changes as well.  Examination revealed, in part, that, 
bilaterally, the lids and lashes showed 1+ tylosis with erythema 
and flaking with capped glands consistent with meibomnia gland 
dysfunction.  During his June 2009 Board hearing, it was 
contended that his eyes were extremely red at that time, and he 
described constant irritation, itching, flakiness, dry eyes, etc.  
See Transcript pp. 11-14.  However, it is not clear from the 
record whether these complaints reflect active pathology of the 
service-connected blepharitis such as to warrant a compensable 
rating under Diagnostic Code 6018.  His testimony also suggests 
these complaints may have increased in severity since the June 
2007 VA medical examination.  Thus, in the interest of due 
process and fairness, the Board believes that a new examination 
is also necessary to evaluate the current severity of his 
service-connected blepharitis.  See Colvin, supra; see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 (April 
7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's 1965 treatment by Dr. James A. 
Cosgriff, Jr., 619 E. Lincoln, PO Box 
146, Olivia, MN 56277, and at the Windham 
Hospital in Windham, Minnesota, and at 
the Renville County Hospital in Olivia, 
Minnesota.  If any records are 
unavailable, document all efforts to 
obtain them in the claims file.

2.	Contact the Veteran in writing and 
request that he identify the medical 
facility in which he was hospitalized and 
physician(s) who treated him in August 
1965 after his car accident, and request 
those medical records.

3.	Obtain the names and addresses of all VA 
and non-VA medical care providers who 
treated the Veteran for his neck and 
thoracic spine problems, and blepharitis, 
for the period from June 2007 to the 
present, and obtain any records not on 
file.  If any records are unavailable, a 
memorandum describing the efforts to 
obtain them should be placed in the 
claims file.

4.	Then, schedule the Veteran for a VA 
orthopedic examination performed by a 
medical professional with expertise to 
determine the etiology of his claimed 
residuals of a neck injury and 
compression fracture at T12.  A complete 
history of the claimed disorders should 
be obtained from the Veteran.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to address the following 
matters.

a.	 Does the appellant currently have 
disorders manifested by residuals 
of a neck injury and/or a 
compression fracture at T12, etc?

b.	Taking into consideration the 
available evidence, when was the 
disability (or disabilities) 
started?

c.	If any neck injury residuals or 
compression fracture at T12 
disability was incurred before 
September 1969, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder(s), during the Veteran's 
period of military duty, namely 
from September 1969 to March 1972?

d.	If any diagnosed neck injury 
residuals or compression fracture 
at T12 disability was incurred 
after September 1969, the examiner 
is requested to provide an opinion 
concerning the etiology of any 
diagnosed neck residuals and/or 
compression fracture at T12 found 
to be present, to include whether 
it is at least as likely as not (at 
least a 50-50 degree of 
probability) that any currently 
diagnosed neck residuals and/or 
compression fracture at T12 were 
caused by military service 
(including the findings noted in 
the January 1696, June and November 
1971, and February 1972 service 
treatment records), or whether such 
an etiology or relationship is 
unlikely (less than a 50-50 
probability).

e.	A rationale should be provided for 
all opinions expressed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

By aggravation, the Board means a 
permanent increase in the 
severity of the underlying 
disability beyond its natural 
progression.

3.	Schedule the Veteran for a VA examination 
to determine the current severity and all 
manifestations of his service-connected 
blepharitis.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.

The examiner should indicate whether any 
current complaints/symptomatology 
regarding the Veteran's eyes reflect an 
active pathology of his service-connected 
blepharitis.

4.	Thereafter, the AMC/RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.	After completing any additional 
development deemed necessary, the AMC/RO 
should adjudicate the claims for service 
connection for residuals of a neck injury 
and a compression fracture at T12 and 
readjudicate the claim for a compensable 
evaluation for blepharitis on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the February 2008 statement of the case, 
and provides an opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


